Application unanimously denied and petition dismissed, without costs. Memorandum: This is an article 78 proceeding instituted in the Appellate Division by reason of the fact that CPL 210.30 (subd. 6) provides that a motion to dismiss the indictment on the ground that the evi*899deuce before the Grand Jury was not legally sufficient to establish the commission of the crimes charged or any lesser offense may not be reviewed upon an appeal from a judgment of conviction. Petitioner contends that the autopsy was unlawfully conducted and that his confession was involuntary. These claims are properly matters of defense and not germane to the issue of the sufficiency of the indictment. The motion for an order to inspect the Grand Jury minutes and for 'dismissal of the indictment was heard after the motion 'to suppress the evidence of the confession and the results of the autopsy were denied. Matters relating to possible defenses are not properly the basis for an application for an inspection of Grand Jury testimony. These issues should be raised at the trial (People v. Gentile, 20 A D 2d 412). In any event the County Court Judge reviewed the Grand Jury minutes and found that the evidence meets the requirements of GPL 190.65; that the indictment is based on legally sufficient evidence; and he denied the motion. We have also examined the Grand Jury minutes and concur with the County Court Judge (see People v. Roach, 215 N. Y. 592). (Article 78 proceeding to dismiss indictment.) Present —■ Goldman, P. J., Del Yecchio, Marsh, Cardamone and Henry, JJ.